DETAILED ACTION
This is an allowance of all claims filed on 12/10/2021. Claims 1, 3-9 and 11-16 are pending. Claims 1, 5 and 9 have been amended. Claims 2 and 10 are previously cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following allowable limitation: “determining, based on the virtual address, a first virtual address space into which the virtual address falls; determining, based on the first virtual address space, a first access path of the access paths corresponding to the first virtual address space; and delivering, along the first access path, the IO request to a first controller of the storage device to which the first access path points.”
Closest prior art Gotoh [US 7,571, 289] appears to teach a disk access method for logical unit.
Yakovenko et al. [US 2015/0301955] appears to teach two different access paths are accessed by two different virtual address spaces.
Sotoyama et al. [US 2014/0164698] appears to teach a first and a second controller to access first and second virtual volume.
However, the prior arts on record do not appear to teach or fairly suggest the recited allowable limitation. Based on this rationale Claim 1 and its dependent claims 3-4 and 15-16 are allowed.
Independent claim 5 and its dependent claims 6-8 are allowed under the same rationale of allowance of claim 1.
Independent claim 9 and its dependent claims 11-14 are allowed under the same rationale of allowance of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MASUD K KHAN/Primary Examiner, Art Unit 2132